Citation Nr: 0732526	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  00-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the claimed loss of use of the lower extremities.

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from January 1973 to January 
1979.

This appeal to the Board of Veterans' Appeals (Board) on 
appeal arose from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In further support of his claim, the veteran appeared at 
hearing via video teleconference in June 2007 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
testimony is associated with the claims file.

The appeal has been remanded twice for additional 
development-in June 2001 to the RO, and in June 2003, it was 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The AMC completed the additional 
development as directed, continued the denial of the claim, 
and returned the case to the Board for further appellate 
review.

The veteran submitted additional evidence for which he waived 
initial RO review and consideration.  In light of the 
veteran's waiver, the Board may properly consider the 
evidence in this decision.  38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's service-connected disabilities include that 
of herniated nucleus pulposus (HNP), with clinical 
polyradiculopathy at L5-S1, rated as 60 percent disabling.

3.  A total disability rating based on individual 
unemployability (TDIU) due to his service-connected 
disability was assigned, effective on September 16, 1998.

4.  The medical evidence of record indicates the veteran has 
not lost the functional use of his lower extremities.  He 
does not ambulate due to intense pain secondary to his HNP 
disability.

5.  Diagnostic tests reveal no evidence of nerve paralysis or 
characteristic organic changes including trophic and 
circulatory disturbances.


CONCLUSION OF LAW

The criteria for an award of SMC based on loss of use of the 
lower extremities have not been met.  38 U.S.C.A. §§ 1114(l), 
5107(b) (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 
3.350(a)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Although the veteran's claim was received prior to 
the enactment of the VCAA, the Act is applicable to his 
claim, as it was pending before VA and not final on the 
effective date of the Act.  See 66 Fed. Reg. 45,629 (August 
29, 2001); VA O.G.C. Prec. Op. No. 7-2003 (November 19, 
2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

To the extent possible, such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Id.; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006);  and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).  Further, in Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal 
Circuit Court of appeals held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the claimant.  Id.; 
see, too Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Mayfield IV, No. 07-7130 (Fed. Cir. Sept. 17, 2007).

Initially, the Board notes that it was not error for the RO 
to issue the initial unfavorable decision without a VCAA 
notice, as compliance with the VCAA prior to its enactment 
was a factual impossibility.  And, the Court has determined 
that such decisions will not be vacated and the veteran 
required to refile a claim anew, as that would not benefit a 
claimant at all.  Pelegrini, 18 Vet. App. at 120 (Pelegrini 
II).  Further, the veteran was subsequently provided with the 
requisite notice.

In this case, a March 2002 RO letter issued pursuant to a 
Board remand provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for SMC, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any further evidence that was relevant to the 
claim.  The Board notes that the letter did not include the 
specific language of the "fourth element"-that is, to 
provide all information in his possession related to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nonetheless, the 
veteran had received sufficient explanation as to how to 
provide further relevant evidence, such that the intended 
purpose of this final element of VCAA notice was nonetheless 
met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as outlined 
by the Court in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I).  See VA O.G.C. Prec. Op. No. 1-04 (Feb. 
24, 2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the claim. 
Id.  The General Counsel's opinion held that this language 
was obiter dictum and not binding on VA.  See VA O.G.C. Prec. 
Op. No. 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 Vet. 
App. at 130 (Ivers, J., dissenting).  In addition, the 
General Counsel's opinion stated VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is harmful or prejudicial to 
the claimant.  For example, where the claimant is asked to 
provide any evidence that would substantiate his or her 
claim, a more generalized request in many cases would be 
superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the March 2002 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.  
This correspondence included these specific requests: if he 
had any VA, non-VA, or lay evidence to submit, to please 
submit it; and, that he inform the RO as to any additional 
information or evidence that he wanted that agency to obtain 
on his behalf, or that he otherwise send the evidence still 
needed to support his claim as soon as possible.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would have been redundant.  The absence of such a 
request is unlikely to have prejudiced him, and thus, the 
Board finds this to be harmless error.  VA O.G.C. Prec. Op. 
No. 1-04 (Feb. 24, 2004); see also Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006), affirmed, 20 Vet. App. 537.

Naturally, since the letter was issued prior to the Court's 
decision in Dingess/Hartman, the letter did not inform the 
veteran how downstream disability evaluations and effective 
dates are assigned and the type evidence which impacts those 
determinations.  But ultimately this omission is 
inconsequential and, therefore, harmless error and non-
prejudicial to the veteran, as the Board below denies his 
claim.  Thus, any issue related to an effective date for 
grant of the benefit sought is rendered moot.  Further, the 
veteran's claim was twice reviewed on a de novo basis after 
issuance of the March 2002 letter, as shown in the January 
2003 and January 2007 SSOCs.  So, in sum, the Board finds 
that the March 2002 letter substantially complied with the 
VCAA notice requirements, and the letter and subsequent de 
novo reviews cured any timing-of-notice error.  Thus, all 
notice requirements were met.  38 U.S.C.A. § 5103(a), 5104, 
7105; see Prickett, 20 Vet. App. at 376; Dingess/Hartman, 19 
Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities identified by the veteran, 
reports and treatment records from the private physicians 
identified by the veteran, records related to his claim for 
benefits administered by the Social Security Administration, 
and the transcript of his hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As already noted, the veteran asserts that he is entitled to 
SMC benefits because he has lost the use of both lower 
extremities.  His service-connected disabilities include that 
of HNP, with clinical polyradiculopathy at L5-S1, rated as 60 
percent disabling.  He was granted a TDIU effective on 
September 16, 1998.  The core basis of the veteran's claim is 
that it simply pains him too much to try and walk.  As a 
result of his excruciating pain when he tries to ambulate, he 
asserts, he has lost the use of both lower extremities.  So, 
he is left to ambulate with the aid of a motorized wheelchair 
and an electric scooter when he leaves his home.  The issue 
of this decision, however, is whether his situation satisfies 
the statutory criteria.

Governing Law and Regulation

Special monthly compensation will be granted if the veteran, 
as the result of service-connected disability, has suffered 
the anatomical loss or loss of use of both feet, or of one 
hand and one foot, or is blind in both eyes, with 5/200 
visual acuity or less, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l).
Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump without 
prosthesis.  38 C.F.R. § 3.350(a)(2).

The veteran's private providers have opined he is totally 
disabled, to include an inability to use his lower 
extremities.  In March 1997, Dr. Allen, reported that he had 
treated the veteran for his HNP since 1996 for post-operative 
post-laminectomy pain syndrome, and that the veteran was 
functionally fully disabled due to his lumbar spine problem.  
The veteran presented to him in October 2000 in a wheelchair 
with complaints of an inability to walk.  Dr. Allen noted the 
veteran looked considerably older than his stated age, he 
appeared profoundly depressed, and his skin was quite pale 
and pasty.  His legs were significantly swollen and tender, 
he had significant weaknesses in both lower extremities, 
there was right foot numbness, his reflexes were gone, and he 
was unable to walk.  Dr. Allen opined that the veteran was 
completely disabled, and that total care would be necessary 
in the future.

In December 1999, Dr. Kraynak, D.O., noted the veteran's 
laminectomy by Dr. Allen and opined at that time that, due 
the residuals of the post-operative depression of the L5 
nerve root, bulging at L3 and L4, and overall degenerative 
disc disease, the veteran was incapable of using his legs for 
driving an automobile.  In April 2000, Dr. Kraynak reported 
that the veteran had lost the use of his legs and, as a 
result, he was: unable to stand without help; needed help to 
bathe; could not bend or stretch to retrieve objects; and, he 
had to rely on a wheelchair in the home and a scooter 
outdoors.  In an October 2003 letter, Dr. Kraynak reported 
that the veteran had severe loss of function in both lower 
extremities, and he opined that the veteran's lower 
extremities were useless for all intents and purposes.  But 
another October 2003 unsigned statement notes that the 
veteran walks with a wide stiff gait.  Dr. Kraynak repeated 
the first 2003 assessment in January 2004.

VA neurologists and psychiatrists have found the veteran's 
disability picture-specifically, whether he in fact does 
have some use of his lower extremities, a most challenging 
one.  A VA neurologist noted in May 2000 that the veteran's 
examination was complicated by his severe pain.  Thought he 
seemed able to lift his legs briefly, it caused him severe 
back pain, and he was reluctant to perform any further 
movements.  Reflexes were absent at the knees and ankles and 
decreased sensation to pin prick in the lateral aspect of the 
thigh, medial aspect of the leg, and over the dorsum of the 
foot.  Legs were slightly swollen with venous stasis changes.  
The neurologist noted her doubt as to whether the veteran's 
difficulty walking was strictly neurologic, as she suspected 
significant impact of deconditioning as well as severe low 
back pain.  She noted that, if the veteran's history was 
accurate, there was no clinical basis for weakness of hip 
flexion and quadriceps function.  So, she ordered an EMG.

The EMG of the vastus medialis and lateralis of the bilateral 
lower extremities showed normal insertional activity, no 
evidence of acute denervation, and no positive sharp waves.  
The veteran started screaming and crying when completing the 
assessment of the right anterior tibialis muscle and testing 
was discontinued.  But the examiner did complete testing of 
the proximal muscles of the quadriceps as requested by the 
neurologist.  Examination revealed no lower extremity atrophy 
in the muscles.  With assistance, the veteran was able to 
plant his feet on the exam table and complete reaching to 
pull up his trousers.  Motor examination of the lower 
extremities revealed strength of at least 3- to 3/5, with 
some limitations due to pain.  There was no atrophy in any of 
the large muscles and no foot drop.  Reflexes were 
hyporeflexic but equal bilaterally.

Another neurologist reviewed the claims file in June 2000 and 
noted that there was no complete paralysis of the veteran's 
lower extremities.  He did not exhibit clinical foot drop, 
and there was no evidence of trophic or circulatory 
disturbances and other confirmatory indicia of complete 
paralysis of either lower extremity.  The examiner also noted 
there was no clinical or electrodiagnostic evidence of loss 
of function of the lower extremities secondary to the HNP 
with polyradiculopathy.  But there was evidence on clinical 
examination of psychosomatic overlay, however, as shown by 
the fact that the veteran's clinical examination and 
electrodiagnostic studies did not correlate with his physical 
examination.  The examiner noted that when the veteran was 
not initially aware and was asked to move, he in point of 
fact could move and do things with his muscles.  That 
phenomenon, noted the examiner, was observed 
electrodiagnostically and clinically.  Further, the examiner 
observed, the veteran had no atrophy of his limbs, which he 
would have with complete loss of function of his lower 
extremities.

Pursuant to the 2001 remand, the veteran was examined again 
in November 2002 by the same neurologist who conducted the 
May 2000 examination.  She reviewed the claims file, as well 
as all diagnostic tests of record.  Neurological examination 
"once again" showed give-way weakness in the left leg, but 
the veteran was able to walk, which suggested there was 
probably no true neurologic weakness.  Instead, the weakness 
was secondary to pain and/or deconditioning.

The RO also arranged a psychiatric examination in November 
2002 to obtain psychiatric input as a result of the 
neurologic notation of psychosomatic overlay.  The 
psychiatrist reviewed the claims file and interviewed the 
veteran.  The examiner noted that the veteran's number 1 
problem is chronic back pain, which the veteran described as 
quite intense, it limited his walking, and it had gotten 
worse over the prior three years.  After reviewing the claims 
file, the examiner opined that psychiatric overlay did not 
play a substantial role in the veteran's day-to-day problems 
and his functional limitations.  While it was certainly 
possible that the veteran experienced psychological guarding 
in terms of fear of pain with certain movements, the veteran 
did not strike the examiner as somatically preoccupied.  
After noting the thorough observations of the neurologist, 
the psychiatrist opined that the veteran's functional 
limitations could not be explained on the basis of 
psychosomatic overlay, and that it appeared the primary cause 
of the veteran's problems was weakness secondary to pain or 
deconditioning.

As earlier noted, the Board remanded the case again in 2003, 
as it determined that the 2002 examinations did not in fact 
answer the question of whether the veteran had lost the use 
of his lower extremities.  In the June 2004 report of the 
orthopedic examination, the examiner noted that there was no 
lower extremity atrophy.  The veteran expressed significant 
pain when trying passive range of motion (ROM).  He only 
wiggled his toes minimally.  There was only five degrees of 
knee ROM, slightly more on the left.  He could not get in bed 
due to pain.  Deep tendon reflexes were normal at 2+ at both 
knees and 0 to +1 at both ankles.  There was no apparent foot 
drop and circulation in the lower extremities appeared 
normal.  The examiner noted a full examination could not be 
conducted due to the veteran's minimal movement, and that 
physical examination did not correlate with EMG/MRI studies.

An MRI of the veteran's spine was conducted as part of the 
diagnostic tests.  The August 2004 report notes the veteran's 
history of paraplegia of unknown etiology and a L5-S1 HNP.  
The diagnostic impression of the examiner was that there was 
no radiologic etiology for the veteran's symptoms.  Multi-
level mild degenerative disease was noted.

In July 2004, the same neurologist again reviewed the claims 
file and examined the veteran.  She noted the veteran's past 
epidural injections and narcotic medication for pain control, 
and that he presented in a wheelchair and stated he did not 
walk at all.  He assessed his pain as 10/10.  Sensory 
examination revealed decreased pin in both lower extremities 
below the groin, deep tendon reflexes were present and normal 
at 2+ at the knees bilaterally, and ankle jerks were absent.  
There was no voluntary movements of the legs but also no 
atrophy or fasciculations.  The veteran lifted his legs 
manually to obtain movement.  Past EMGs showed only minimal 
denervation, and past MRIs showed no lesion.

The examiner noted that her suspicion was that the veteran's 
low back pain was so severe that it caused the loss of use of 
the lower extremities, that is, any movement caused such 
severe pain that he was unable to move his legs.  After 
repeat EMG and MRI Studies, the examiner noted in an August 
2004 addendum that there was no evidence of any radiculopathy 
or neuropathy that could offer an anatomic or physiologic 
explanation of the veteran's loss of the use of his legs.  
She noted that her examination failed to reveal atrophy or 
fasciculations, and the veteran did not have flushing, 
diaphoresis, or other stigmata of pain graded at 10/10.  The 
only finding consistent with history of HNP at L5-S1 was loss 
of ankle jerks, which is not usually associated with leg or 
thigh weakness.  So, the examiner concluded, the veteran's 
loss of use of the lower extremities was related to 
psychogenic overlay secondary to low back pain.

In August 2005, the veteran presented for an orthopedic 
examination in a wheelchair pushed by his brother-in-law.  He 
told the examiner that he could not move his legs much, and 
that both legs were numb from the thigh down.  The examiner 
observed the veteran was obviously depressed but cooperative.  
He was able to push his wheelchair himself for short 
distances.  The veteran refused to stand up for fear of 
falling.  He told the examiner that he had good upper 
extremity strength, as shown by his doing pushups in the 
wheelchair.  He did not have any active ROM in his lower 
extremities, but the examiner noted that his muscles did not 
appear to be atrophied due to disuse.  He told the examiner 
that he used a sliding board for transfers at home and grab 
bars and a shower bench, so he could be as independent as 
possible in his activities of daily living.

Sensory examination revealed subjective dullness to pin prick 
from the knee down in all dermatomal patterns.  Mild edema 
was noted but at less than 1+.  The veteran could not 
maintain his lower extremities in extension position and they 
appeared more flaccid, but he was able to hold them with his 
hands without complaints of pain or radicular symptoms.  
Further, sitting straight leg raising was negative.

At the hearing, the veteran took issue with one of the 
examination reports that noted he was able to access the 
examination table.  He stated he was able to do so by pulling 
himself with his upper extremities.  The vast majority of the 
remainder of his testimony related to the severity of his low 
back disorder and his efforts to find and obtain an effective 
treatment or procedure to alleviate the impact of his 
disability.  He also submitted various literature from the 
Internet on spine disc pathology.

In the absence of anatomical loss of an extremity, the 
current regulatory criteria by which this claim must be 
decided do allow for functional loss of use of extremities as 
well as organic loss.  See VA O.G.C. Prec. Op. No. 60-90 
(July 18, 1990), 55 Fed. Reg. 41, 305 (1990).

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is also 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board may 
favor the opinion of one competent medical expert over that 
of another, provided the reasons therefor are stated.  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, 
while the Board is not free to ignore the opinion of a 
treating physician, neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  Courts have repeatedly declined to adopt a 
"treating physician rule," which would give preference, 
i.e., additional evidentiary weight, to this type of 
evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 
4 Vet. App. 169 (1993).

The Board notes Dr. Allen's and Dr. Kraynak's opinions, but 
their reports contain no indication that diagnostic tests 
such as an EMG was factored into their opinions.  So, the 
Board accords more weight to the VA examinations and 
assessments.  While the Board certainly acknowledges and, 
indeed sympathizes with, the veteran's chronic low back pain, 
the Board is nonetheless constrained to find that the 
preponderance of the evidence tips towards his not having in 
fact lost the functional use of his lower extremities.  
38 C.F.R. § 3.350(a)(2).

Treatise evidence must discuss generic relationships with a 
degree of certainty such that under the facts of this 
particular case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay medical 
opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 
(1998).  See also Timberlake v. Gober, 14 Vet. App. 122, 130 
(2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. 
Cir. 2000)).  The various medical literature submitted by the 
veteran was not assessed medically as it related to his 
disability.
Notwithstanding the disagreement of the VA psychiatrist that 
there is a psychosomatic overlay component of the veteran's 
disability picture, all indicia are that, while the veteran 
may indeed experience significant pain when he ambulates or 
otherwise uses his lower extremities, he in fact has not lost 
the functional use of them.  In fact, even the VA 
psychiatrist attributed the veteran's functional limitation 
to pain and deconditioning, rather than functional loss.  As 
far as the VA neurologist was concern, the various 
examination reports show that medical judgment prevailed over 
her subjective suspicion.

VA regulations recognized that there are certain medical 
principles so universally recognized as to constitute fact-
or clear and unmistakable proof.  See 38 C.F.R. § 3.303(c).  
But for this appeal, proof need only be by a preponderance.  
And the medical evidence of record shows that one of those 
universally recognized medical principles is that if there is 
a functional loss of use of an extremity, the muscles will 
manifest atrophy.  As the VA neurologist noted, despite her 
suspicion, in the absence of muscle atrophy and other 
associated pathology, she opined that the veteran had not in 
fact lost the functional use of his lower extremities.  And 
this resonates throughout the veteran's outpatient records, 
such as a May 2005 note that observed the absence of atrophy 
despite the veteran's reports that he could not move his 
lower extremities without lifting them with his hands.

Interestingly, the veteran's in-patient records related to 
his November 2005 hernia repair show nursing entries that 
note the veteran moved all extremities, his legs were weak, 
he transferred with a cane, and he was off the ward to smoke.  
Another one did note he had little movement in his lower 
extremities due to neuralgia.

The Board further notes that none of the medical reports 
noted any ankylosis of the knees or other joints.  In sum, 
while the veteran may have sincerely ceased using his


lower extremities due to his low back pain, the clinical 
medical evidence of record shows he has not in fact lost 
functional use.  38 C.F.R. § 3.350(a)(2).  


ORDER

Entitlement to SMC based on the claimed loss of use of the 
lower extremities is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 
VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)




